Order                                                                 Michigan Supreme Court
                                                                            Lansing, Michigan

  February 6, 2013                                                            Robert P. Young, Jr.,
                                                                                        Chief Justice

                                                                              Michael F. Cavanagh
                                                                               Stephen J. Markman
  145631-2                                                                         Mary Beth Kelly
                                                                                    Brian K. Zahra
                                                                           Bridget M. McCormack,
                                                                                             Justices
  ANTHONY HENRY and KEITH WHITE,
          Plaintiffs-Appellees,
  v                                                  SC: 145631
                                                     COA: 302373
                                                     Wayne CC: 10-000384-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and
  BRUCE RUEDISUELI,
           Defendant.

  _________________________________________/
  MICHAEL RAMSEY and GLENN DOWDY,
           Plaintiffs-Appellees,
  v                                                  SC: 145632
                                                     COA: 302710
                                                     Wayne CC: 10-004708-CD
  LABORERS LOCAL 1191, d/b/a ROAD
  CONSTRUCTION LABORERS OF
  MICHIGAN LOCAL 1191 and MICHAEL
  AARON,
           Defendants-Appellants,
  and
  BRUCE RUEDISUELI,
           Defendant.

  _________________________________________/

       On order of the Court, the application for leave to appeal the July 3, 2012
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
                                                                                                               2

include among the issues to be briefed: (1) whether, regardless of the public body
involved, the National Labor Relations Act (NLRA), 29 USC 151 et seq., or the Labor
Management Reporting and Disclosure Act (LMRDA), 29 USC 401 et seq., preempt
Michigan’s Whistleblower Protection Act (WPA), MCL 15.361 et seq., if the challenged
conduct actually or arguably falls within the jurisdiction of the NLRA or the LMRDA;
(2) whether a union employee’s report to a public body of suspected illegal activity or
participation in an investigation thereof is of only peripheral concern to the NLRA or the
LMRDA so that the employee’s claims under the WPA are not preempted by federal law;
and, (3) whether the state’s interest in enforcing the WPA is so deeply rooted that, in the
absence of compelling congressional direction, courts cannot infer that Congress has
deprived the state of the power to act.

       The Attorney General and the Labor and Employment Law Section of the State
Bar of Michigan are invited to file briefs amicus curiae. Other persons or groups
interested in the determination of the issues presented in this case may move the Court
for permission to file briefs amicus curiae.




                         I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         February 6, 2013                    _________________________________________
       s0130                                                                 Clerk